PER CURIAM.
We sua sponte dismiss the petition for writ of certiorari as untimely. After the trial court granted respondents’ motion to discharge petitioner’s notice of lis pendens, petitioner filed a motion for rehearing rather than seeking a petition for writ of certio-rari. The motion for rehearing was denied almost two months after entry of the order which discharged the notice of lis pendens.
The motion for rehearing had “no effect on the time for filing” the petition for writ of certiorari. Florida East Coast Railway Co. v. Southern Sanitation Service, Inc., 370 So.2d 1200, 1200 (Fla. 4th DCA 1979). Thus, the present petition, which was filed eighty-two days after the discharge of the notice of lis pendens, was untimely. Fla.R. App.P. 9.100(c). See Gordon v. Barley, 383 So.2d 322 (Fla. 5th DCA 1980).
DOWNEY, GLICKSTEIN and WALDEN, JJ., concur.